PER CURIAM.

ORDER

Compliant Corporation moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Donald C. Hutchins’ appeal from a remand order for lack of jurisdiction. Hutchins opposes.
Hutchins filed an appeal seeking review of an order of the United States District Court for the District of Massachusetts remanding this state law collections action to a Massachusetts state court. The action had previously been removed from the state court.
Section 1447(d) of title 28 of the U.S.Code provides:
“[a]n order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise, except that an order remanding a case to the State court from which it is re*992moved pursuant to section 1443 * of this title shall be renewable by appeal or otherwise.”
The Supreme Court has interpreted this provision as prohibiting any review of the district court’s order if that order “is based on a timely raised defect in removal procedure or on lack of subject-matter jurisdiction,” i.e., the grounds for removal pursuant to section 1447. Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 128, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995) (affirming dismissal of appeal of district court order that remanded a case to a state court due to a defect in removal procedure).
Here, the district court remanded the action because the removal was untimely. Because this was not a civil rights action removed under section 1443, pursuant to section 1447(d) and Things Remembered, this court has no jurisdiction to review the remand order.
Accordingly,
IT IS ORDERED THAT:
(1) Compliant’s motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
(2) Compliant’s motion to dismiss is granted.
(3) Each side shall bear its own costs.

 Section 1443 of title 28 of the U.S.Code governs civil actions or criminal prosecutions of civil rights actions initially commenced and then removed from state court.